UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4498


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SANA LEE SANFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:99-cr-00197-1)


Submitted:   November 30, 2010             Decided:   January 6, 2011


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Christian M.
Capece, Assistant Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant. R.
Booth Goodwin, II, United States Attorney, Monica L. Dillon,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sana       Lee   Sanford      appeals       the    fifteen-month          sentence

imposed    upon    revocation        of     his    term       of     supervised       release.

Sanford    argues       on   appeal       that    his    sentence         is      procedurally

unreasonable      because      the    district         court       failed      to    provide    a

sufficient explanation for the sentence imposed.                            We affirm.

            We     will      not      disturb       a     sentence           imposed      after

revocation of supervised release if it is within the prescribed

statutory range and is not plainly unreasonable.                               United States

v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006).                             In making this

determination,         we    first     consider         whether        the       sentence      is

unreasonable.       Id. at 438.            “This initial inquiry takes a more

deferential appellate posture concerning issues of fact and the

exercise of discretion than reasonableness review for guidelines

sentences.”       United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (internal quotation marks and citation omitted).

            The     district       court’s        discretion         is     not     unlimited,

however.     United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).     For     instance,       the     district       court       commits       procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                                 Although “[a]

court    need    not    be   as    detailed       or     specific         when      imposing    a

revocation       sentence     as     it    must     be        when    imposing        a   post-

                                             2
conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed.            Thompson, 595 F.3d at 547

(internal quotation marks and citation omitted).              The judge also

must “set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

          Sanford    does   not    challenge       the   revocation   of   his

supervised release or the calculation of his policy statement

range.   His sole contention is that his sentence is procedurally

unreasonable   because   the    district    court    failed   to   provide   a

sufficient explanation for the sentence imposed and that this

procedural   error   rendered     his   sentence    plainly   unreasonable. ∗

Sanford did not request a sentence outside the policy statement

range.   Therefore, we review his challenge to the adequacy of

the explanation for the within-policy statement range sentence

for plain error.     Cf. United States v. Lynn, 592 F.3d 572, 580

(4th Cir. 2010) (finding error not preserved where defendant

failed to seek sentence outside guidelines range).



     ∗
        Sanford questions this court’s use of                  the plainly
unreasonable standard as provided in Crudup.                   However, as
Sanford acknowledges, a panel of this court cannot             overrule the
precedent set by another panel.     United States v.            Foster, 507
F.3d 233, 251 n.12 (4th Cir. 2007).



                                        3
            “To establish plain error, [Sanford] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                    United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                    Even if Sanford satisfies

these requirements, “correction of the error remains within [the

court’s] discretion, which [the court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity or

public   reputation          of    judicial       proceedings.”        Id.    (internal

quotation      marks        and   citation    omitted)       (third    alteration     in

original).

            In        the      sentencing         context,    an      error      affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”      United States v. Washington, 404 F.3d 834, 849 (4th

Cir. 2005) (internal quotation marks and citation omitted); see

also United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009)

(“In the sentencing context, an error was prejudicial only if

there is a reasonable probability that the defendant would have

received a lighter sentence but for the error.”).

            Here,       Sanford      does     not     dispute      that    the   policy

statement range was properly calculated and he was sentenced at

the   bottom     of    that       range.      Sanford    failed       to   present   any

arguments for deviating from that range.                     Therefore, regardless

of whether the district court committed an error and whether any

                                              4
such    error   was    plain,    Sanford     cannot    show    that   the     court’s

failure    to   more     thoroughly      explain      the     supervised      release

revocation sentence affected his substantial rights.                       Therefore,

he cannot establish plain error.

            Accordingly,        we   conclude   that    Sanford’s         sentence   is

not plainly unreasonable and affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the     materials

before    the   court    and    argument     would    not   aid     the    decisional

process.

                                                                             AFFIRMED




                                         5